Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks/response regarding the Double Patenting rejection has been fully considered and the terminal disclaimer has been approved.  The Double Patenting rejection of 8/4/2021 has been withdrawn.
Applicant’s arguments, see page 7, filed 11/04/202, with respect to the rejection of 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of 8/4/2021 has been withdrawn. 
Applicant's arguments filed 11/04/2021 with respect to 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 

Applicant’s argument is quoted below:
“However, an important point of distinction remains in that Jacob only discloses a numerical solution of the problem whereas the present invention selects an analytical approach in that, as the embodiments of the invention reveal, interpolations are used to determine the functional relationships between measurement capacitance and reference capacitance in order to describe different states of the sensor by functions gathered from an interpolation using supporting points and polynomials of a certain order. 
Applicant must therefore disagree with Examiner's assertion that the method of the present application is already disclosed in Jacob. In Applicant's view, Jacob does not determine a function in each case, but rather discloses that individual values are used for the assessment.

- Determination of a pressure-induced change in capacitance of the reference capacitance (Cr, p) as a function of a pressure-induced change in capacitance of the measuring capacitance (Cm, p), 
- Determination of a thermal shock-induced change in capacitance of the reference capacitance (Cr, TS) as a function of a thermal shock-induced change in capacitance of the measuring capacitance (Cm, TS)” 
 

In response to the argument above, Examiner believes that Jacob et al. does teach relationship of the pressure-induced change in capacitance of the reference capacitance as a function of a pressure induced change in a capacitance of the measuring capacitance as seen in the chart of Fig. 3 (Cm in the x-axis and Cr in the y-axis).  Jacob et al. also teaches thermal shock-induced change in capacitance of the reference capacitance as a function of a thermal shock-induced change in capacitance of the measuring capacitance as seen in Figs. 3 and 4.  Even though Fig. 3 shows an individual value for the thermal shock induced change, Fig. 4 shows the relationship of determining the correction value for the measured value as a function of the deviation of a reference value from its expected value.  Furthermore, the thermal shock-induced change is indeed being interpreted as a function of a thermal shock-induced change in capacitance of the measuring capacitance since the value is dependent/related as shown in Figs. 3 and 4.  
In addition, Examiner reasonably believes that Jacob does carry out analytical approach to some extent as data of Fig. 3 illustrates a curve 1 along with a tolerance band for the expected values of a reference value as a function of the measured values, thus being analytical approach comprising interpolations using supporting points and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,099,249 B2 to Jacob et al. (hereinafter “Jacob”).

Regarding Claim 1, Jacob teaches a method for compensating measured values in capacitive pressure measuring cells (1, Fig. 2) using a measuring capacitance and at least one reference capacitance (see abstract, see also Fig. 2 showing measurement cell 1 comprising a measuring capacitance (Cmess) and a reference capacitance (Cref) as described at Col. 5, lines 9 – 18), comprising the following steps: 
- determining a pressure-induced capacitance change of a reference capacitance (see Cr, Fig. 3) as a function of a pressure-induced capacitance change of the measuring capacitance (see Cm, Fig. 3, see Col. 5, lines 38 – 58 describing the diagram 3 which shows the relationship of the measured capacitance value Cm plotted on the x-axis and the reference capacitance values Cr plotted on the y-axis that resulted in an increase of a pressure change, hence reading on the invention as claimed), 
- determining a thermal shock-induced capacitance change of the at least onereference capacitance as a function of a thermal shock-induced capacitance change of the measuring capacitance (see Col. 5, lines 59 – 67 describing “If this value pair is not in the tolerance band T according to FIG. 3, then it is assumed that this is a rapid change in temperature, i.e., a thermal shock and therefore the measured value Cm must be corrected before being output to the signal output” therefore it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the “value pair” i.e. Cr, Cm, that are not in the tolerance band according to Fig. 3, to be the values during a thermal shock, hence reading on the invention as claimed), 

- determining the thermal shock-induced capacitance change of the measuring capacitance from a combination of the changes previously determined or measured (see Col. 5, lines 31 – 67, and “measured value Cm1” as indicated at Fig. 3 which is a measured value of the Cm at thermal shock and as seen at Fig. 3, this constitutes for the change in Cr, note that the thermal shock-induced capacitance is determined based on when the Cm, Cr values (i.e. values that were obtained in steps above, thus being part of the combination of dependencies as claimed) are outside of the tolerance band as described above, therefore it is obvious that measurement of Cm and Cr is used in order to determine the thermal shock-induced capacitance hence reading on the invention as claimed), 
- compensating for the measured measuring capacitance using the thermal shock-induced capacitance change of the measuring capacitance (see Col. 2, lines 45 – 51, Col. 3, lines 25 – 61, Col. 5, lines 59 – 63, describing correcting the measured value Cm obtained at the thermal shock, see also Col. 6, lines 1 – 25 describing an example of how the measuring capacitance is corrected/compensated during thermal shock instances), and
- determining and outputting a pressure-induced capacitance change or a quantity derived therefrom (see Col. 5, line 59 – Col. 6, line 25 describing correcting the measured value and then outputting the corrected value as the “true” measured value of the pressure to the signal output of the microprocessor).  
Jacob teaches a method for compensating measured values in a capacitive pressure measuring cell as seen at Fig. 1 and as describe above, Jacob does not explicitly state the method being used in capacitive pressure measuring cells (i.e. plural cells).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of Jacob on multiple measuring cells since Jacob’s invention is not limited to a single cell and can be used on multiple cells (see Col. 2, lines 45 – 51 and Col. 6, lines 50 – 56).

Regarding Claim 3, Jacob as modified above teaches characterized in that the determination of the pressure- induced capacitance change of the reference capacitance (see Cr, Fig. 3) as a function of a pressure-induced capacitance change of the measuring capacitance (see Cm, Fig. 3, see Col. 5, lines 38 – 58 describing the diagram 3 which shows the relationship of the measured capacitance value Cm plotted on the x-axis and the reference capacitance values Cr plotted on the y-axis that resulted in an increase of a pressure change) comprises a measurement of the dependence preferably for each pressure measuring cell (see measuring cell of Fig. 2, see modification above) for a plurality of at least three measuring points (see multiple measuring points at Fig. 3) and a first interpolation on the basis of these measuring points (see Col. 5, lines 38 – 58 describing the diagram of Cm vs. Cr and fitting the curve as seen based on the measured data thus reading on the invention as claimed).  

Regarding Claim 4, Jacob teaches characterized in that the first interpolation of the pressure-induced capacitance change of the reference capacitance is performed as a 
Jacob is silent regarding the first polynomial being of at least a second degree.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a second degree polynomial, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 
Regarding Claim 9, Jacob teaches characterized in that determination of the thermal shock-induced capacitance change of the reference capacitance (delta Cr as seen at Fig. 3 due to thermal shock) as a function of the thermal shock-induced capacitance change of the measuring capacitance (Cm1, Fig. 3) comprises measurement of a dependence for a plurality of pressure measuring cells (see modification of claim 1 above) of a production batch for at least three respective measuring points and a fourth interpolation based on these measuring points (see Figs. 3, showing at least one point Cm1 corresponding to the thermal shock value while Fig. 4 shows multiple values of the thermal shock data, thus the multiple points can be identified from the curves and which can be interpolated as claimed, thus reading on the invention as claimed).  

Regarding Claim 10, Jacob as modified above teaches characterized in that the fourth interpolation is performed with a fourth polynomial (see Figs. 3, 4 illustrating a polynomial) of at least first-degree.  
Jacob is silent regarding the fourth polynomial being of at least a first-degree.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a first degree polynomial, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 11, Jacob teaches evaluating a measurement cell having a certain size of diaphragm using a certain polynomial (see Figs. 3 and 4).  
Jacob does not explicitly teach wherein thick membranes having a thickness greater than 0.25 mm are interpolated with a first-degree polynomial and thin membranes having a thickness of 0.25 mm or less are interpolated with a third-degree polynomial.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use thick membranes having a certain range thickness and a thin membrane having a certain range of thickness, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Furthermore, Jacob is silent regarding the polynomial being of first-degree and a third-degree polynomial for thick and thin membranes respectively.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a second degree polynomial, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, upon applicant’s amendment to overcome the rejections raised by the Examiner above, a comparison of the prior art to the claims will again be made.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Stone (U.S. 2011/0160560 A1) teaches pressure sensor including at least a first MEMS pressure sensor, an application-specific integrated circuit (ASIC) having memory means, temperature compensation system, drift compensation system and the temperature compensation system being adapted to correct for temperature induced variations in the pressure sensor signal.
Delatorre (U.S. 4,434,451) teaches a capacitive type pressure transducer for accurately measuring pressure under differing temperature conditions.  By calculating the sensitivity of the diaphragm in terms of the displacement of the pressure sensing element as a function of temperature relative to the displacement response of the center post as a function of temperature, the change in capacitance can be accurately correlated with spring rate as a function of temperature. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MARRIT EYASSU/Primary Examiner, Art Unit 2861